DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US Patent Number 10442484).
Regarding claim 1, Sung discloses a bicycle saddle comprising a saddle shell (6), a saddle frame (1) arranged on a lower side of the saddle shell, a first cushion element (4, 5) arranged on an upper side of the saddle shell, an intermediate shell (at least portions of 2) arranged on an upper side of the first cushion element and a second cushion element (7) arranged on an upper side of the intermediate shell, wherein the intermediate shell comprises at least one recess (21), and wherein the first and second cushion elements contact each other in a region of the at least one recess, and wherein the first and second cushion elements, or at least a portion of the first and second cushion elements, are formed integrally, so that a single complete cushion is defined by the connection between the first and second cushion elements within the at least one recess (see at least Figure 7 and the first full paragraph of column 3, etc.).  While Sung discloses all of the claimed elements as explained above, they may not be clearly described in the same embodiment (i.e. the frame is not shown in all embodiments and while the first cushion element is described as integrally connected with upper members, it may not be explicitly described in such a connection with element 7).  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve support and comfort for a variety of users.  
 Regarding claim 4, Sung further discloses the intermediate shell is formed in a frame-shaped design (it is viewed as such) and is arranged in only around an edge region of the cushion elements (it could at least be defined as such).
Regarding claims 5 and 6, Sung further discloses the recess is formed through a sitting region, a central region, and in a region of a saddle tip, and wherein the recess is formed to include a portion of a sitting region and a portion of a central region (see Figures 3-6 for instance).  Note that while Sung’s device is viewed as meeting the limitation as set forth, even if this were not the case (e.g. one single recess must extend over a majority of the saddle), because changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort, support, and function for a variety of users.
Regarding claim 7, Sung discloses a saddle as explained above including what would appear to be a width in the range as claimed, but this is not set forth explicitly.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the width as claimed based on normal variation to improve comfort, support, and function for a variety of users.
Regarding claims 8 and 9 Sung further discloses the intermediate shell is symmetric with respect to a longitudinal axis, and wherein the recess is completely spanned by the first cushion element or the second cushion element (this is the general arrangement; see figures).
Regarding claims 10-12 Sung further discloses the at least one recess is positioned to form a contact between the first cushion element and the second cushion element based on a saddle type or application of the saddle, and wherein the at least one recess is arranged such that sitbones of the user are positioned above an intermediate shell (this is the general arrangement), wherein the at least one recess is formed in the intermediate shell to increase softness in a central region of the saddle (at least in that the intermediate shell is open at the recess), and wherein the position of the at least one recess avoids contact of the sitbones with an edge of the intermediate shell (at least in some embodiments; see again Figures 3-6 for instance), and wherein an intermediate shell provides a first recess positioned to provide comfort by padding sitbones of a rider when a rider is in a bent sitting position and a second recess is positioned to provide comfort by padding sitbones of a rider when a rider is in an upright sitting position (various embodiments as shown would at least be capable of such function).  

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Sung’s element 2 cannot be a “second shell,” that it is not arranged as claimed, that Sung’s disclosure of foam, bio-gel, and vibration absorbing material negates an intermediate shell, that Sung does not disclose integral connection as claimed, and that the cushions do not connect within the recess.
Regarding the second or intermediate shell, Sung’s element 2 is viewed as meeting this limitation.  That it may be a foam layer does not change this interpretation as it functions as an internal shell between other layers.
Regarding the assertion that layer 2 is arranged on an upper side of a first cushion, it is noted that this is in fact the claimed arrangement of the intermediate shell.
Regarding the disclosed materials, much as above, element 2 would still be viewed as an “intermediate shell” based on its shape, position, and arrangement within the device.
Regarding the integral connection, Sung is viewed as meeting the limitation as explained above (i.e. various components are explicitly described as integrally connected, etc.), but at the very least, the assembly as a whole is integral and accordingly the components are integral as well.
Regarding the connection of the first and second cushion, such a connection is only possible within/at recess 21 (see figures).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636